DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 6, 2019.  Claims 1-20 are pending.  Claims 1, 8 and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 4, 2019 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0046962 to Shipley et al. (hereinafter “Shipley”).
Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shipley.
With respect to independent claims 1, 8 and 15, Shipley discloses receiving, by a processor, weather data associated with locations along a flight path of an aircraft (see paragraph [0035] and [0037]:  [0035] The system and method for coordinating logistics information among transport elements is designed for exchange of weather, environmental, performance and logistics information between Dispatch and Flight personnel for long-haul flight operations over the vast areas of the Pacific Ocean.  Developed initially to support Hawaiian Airlines Dispatch Operations, the system and method disclosed will benefit operations in transportation industries applications beyond commercial aviation, including shipping, land-based vehicular traffic, and space operations. The EFB is a 4-dimensional time management system for data presentation and analysis, providing animations of collocated weather observations and model-derived program products in 3 dimensions.  This approach reduces the number of independent displays needed to convey flight environment conditions to one integrated display.  Flight hazards along planned flight paths are quickly recognized, and human error associated with integration of multiple visualizations in various projections, valid times, and formats is reduced.); 
receiving, by the processor, aircraft status data of the aircraft (see paragraphs [0335] and [0340]:  Monitoring utilities can comprise reporting of aircraft (vessel, ground vehicle, ship or rail) position (such as GPS coordinates) and flight deck data as allowed by regulations.  Additionally, status and health of computer platforms and currency (age) of data program products and managed documents can be monitored.  Monitoring may include monitoring of communications channel statistics or each computer platform including bandwidth consumption and transmission latency. a centralized data sever and portal for acquisition of operational and environmental data from aircraft pilots, dissemination of current and archived data program products and documents 
receiving, by the processor, external flight data (see paragraphs [0037] and [0190]: The disclosed technology is used to provide existing flight information services to an airline dispatch operation for integration of weather and flight management logistics information in the geobrowser-based COE.  Hawaiian Dispatch, for example, already provides the 4-dimensional flight briefings to air crews, and the tablet EFB supports updates and information exchange between Dispatch and Pilots en route.  The EFB provides 3-dimensional and 4-dimensional animation capabilities in the cockpit for any data set or Keyhole Markup Language (KML) program product that may be used or produced on the ground by or for Hawaiian Dispatch Operations, within the bandwidth limitations imposed by ISP or Satellite Communications providers. While composite radar coverage may be obtained from a ground station (e.g., dispatch), there may be cases in which multiple aircraft staggered along a common flight path may benefit from communicating indications specific to the flight path, such as radar returns, changes in flight status, encountered meteorological conditions and other data.); 
determining, by the processor, an operation path of the aircraft based on the received weather data associated with locations along the flight path of the aircraft, the received aircraft status data of the aircraft, and the received external flight data (see paragraph [0037]:  The EFB is a 4-dimensional time management system for data presentation and analysis, providing animations of collocated weather observations and model-derived program products in 3 dimensions.  This approach reduces the number of independent displays needed to convey flight environment conditions to one integrated display.  Flight hazards along planned flight paths are quickly recognized, and human error associated with integration of multiple visualizations in various projections, valid times, and formats is reduced.); 
transforming, by the processor, the determined operation path of the aircraft into a visualization format data (see paragraph [0008]:  The COE has an operational plan store for data 
transmitting, by the processor, the visualization format data to a display of a remote device operated by an operator (see claim 14: the controller display comprises a map visualization output providing said visualization of the map region, and capable of generating and displaying a mapped representation of the operational plan and logistics on the visualization of the map;  a synchronization module comprising the data communication portal, the synchronization module capable of providing and receiving updates of the operational plan by exchanging update data with the vehicle display units, whereby the updates provide changed data to the operational plan without receiving or transmitting substantial portions of the stored data for the operational plan). 
With respect to dependent claims 2, 9 and 16, Shipley discloses uplinking, by the processor, the determined operation path of the aircraft to the aircraft prior to the aircraft arriving at an operation path entry point (see paragraph [0081] and claim 14: The onboard EFBs are refreshed by ground ISP until physical departure or aircraft out of ground ISP range.  As shown in this example flight plan, the GFS model and model-derived program components are updated once during flight, but such updates would not have been available when the flight plan was created.  "Real time" program components such as satellite imagery and/or lightning would require transmission to the aircraft en route.    Adjustments to flight hazard transport trajectory predictions for flight path intersection with tracers and plumes undergoing long-range atmospheric transport; and a utility allow an operator of the in-vehicle display to forward communication of text or other data allows transmission to other vehicles by transmitting the data to the remotely located control facility, the forwarded communication selectively comprising text, attachments or a combination of text and attachments.).
Shipley discloses wherein the aircraft status data of the aircraft comprise at least one of: fuel usage data, fuel flow data, an amount of fuel remaining, a number of operational engines, or a speed (see paragraphs [0006] [0049] and [0050]:  The Common Operating Environment (COE) approach reduces error of interpretation and user workload both on the ground and in the cockpit.  The techniques can also be used in Extended Operations (ETOPS, an FAA requirement for alternate landing sites in event of depressurization or engine failure.  Monitor Tools--A still or animated graphical depiction of a vehicle's current or projected position, fuel, route, waypoints, destination and alternates.  The Monitor Tool provides the ETA (Estimated Time of Arrival), EFA (Estimated Fuel at Arrival) and EWA (Estimated Weather at Arrival) at each point.  ETA/EFA/EWA projections or re-projections include but are not limited to the following data variables: [0050] ETA/EFA--Departure time, departure fuel, route, speed, wind, altitude, vehicle weight, current waypoint, forecasted air/ground traffic congestion, vehicle mechanical variance, vehicle number or vehicle type change.).  
With respect to dependent claims 4, 11 and 18, Shipley discloses wherein the external flight data comprise data from at least one of: a flight information system, an automatic terminal information service system, a terminal weather information system, an air traffic control system, an automatic dependent surveillance broadcast, or a notices to airmen (see paragraphs [0037] [0049]-[0051]:  the disclosed technology is used to provide existing flight information services to an airline dispatch operation for integration of weather and flight management logistics information in the geobrowser-based COE.  The EFB is a 4-dimensional time management system for data presentation and analysis, providing animations of collocated weather observations and model-derived program products in 3 dimensions.  Monitor Tools--A still or animated graphical depiction of a vehicle's current or projected position, fuel, route, waypoints, destination and alternates.  The Monitor Tool provides the ETA (Estimated Time of Arrival), EFA (Estimated Fuel at Arrival) and EWA (Estimated Weather at Arrival) at each point.  ETA/EFA/EWA projections or re-projections 
With respect to dependent claims 5, 12 and 19, Shipley discloses wherein the remote device is remotely located from the aircraft (see paragraph [0059]:  The synchronization module provides and receives updates of the operational plan, in which the updates provide changed data to the operational plan without replacing substantial portions of the stored data for the operational plan.  This allows synchronization of the operational plan with a remotely located control facility and permits a controller or dispatcher function at a vehicle operations controller facility or dispatch controller facility to screen share the in-vehicle display based on information previously stored, as updated by the updates.).  
With respect to dependent claims 6, 13 and 20 Shipley discloses wherein the remote device comprises a wireless device onboard the aircraft (see paragraphs [0005], [0035] and [0327]:  The disclosed technology provides communications and coordination of flight operations between Dispatch and Flight personnel over long distances, such as across the vast areas of the Pacific Ocean.  One limitation for operations in remote environments is reliability of the communication network.  The principal limitations for operations in remote environments are reliability of the communication network, which may be noisy, interrupted or not available for extended periods, and expense of the communication network, which may be cost prohibitive for higher bandwidths.  The disclosed system and method constrains bandwidth costs by transmitting unique information only once and storing that information on the target computer platform for reuse, keeping that information available for when network connectivity is interrupted or lost.  
With respect to dependent claims 7 and 14, Shipley discloses generating, by the processor, a notification alert included with the visualization format data, wherein the notification alert comprises at least one of: a color icon, a text, a symbol, or a picture (see paragraphs [0115] and [0318]: Once detected, the program product server would record any details available and provide a notification by text message and email of the attack.  If the MITM persists in blocking EFB access to the server, then a prompt notification would allow personnel to execute a TraceT to gain additional information on the attacker.  Pilots and Dispatchers have the ability to "Push" notifications to alert users of urgent information.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661